     Case 6:21-cv-00016 Document 80 Filed on 08/19/21 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


State of Texas, et al.

v.                                                Case Number: 6:21−cv−00016

United States of America, et al.




                                   Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Judge Drew B Tipton
LOCATION:
by video
Martin Luther King, Jr., Federal Building
312 S. Main
Victoria, TX 77901


DATE: 8/23/2021
TIME: 03:15 PM
TYPE OF PROCEEDING: Status Conference


Date: August 19, 2021                                        Nathan Ochsner, Clerk
